                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 1 of 7



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Pkwy, #1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                           Email: asorenson@swlaw.com
                                                       7          bgriffith@swlaw.com
                                                                  hcheong@swlaw.com
                                                       8
                                                           Attorneys for Defendant Bank of America, N.A.
                                                       9
                                                                                       UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           RICHARD ZEITLIN, ADVANCED                        Case No.: 2:18-cv-01919-RFB-DJA
                                                           TELEPHONY CONSULTANTS, MRZ
                         LAW OFFICES

                         702-784--5200




                                                      14
                                                           MANAGEMENT, LLC, DONOR
                               L.L.P.




                                                      15   RELATIONS, LLC, TPFE, INC., AMERICAN
                                                           TECHNOLOGY SERVICES, COMPLIANCE                      STIPULATION AND ORDER FOR
                                                      16   CONSULTANTS, CHROME BUILDERS                         EXTENSION OF TIME FOR
                                                           CONSTRUCTION, INC., UNIFIED DATA                     DISPOSITIVE MOTIONS AND
                                                      17   SERVICES;                                            PRETRIAL ORDER (FIFTH
                                                                                                                REQUEST) AND PARTIES’ SECOND
                                                      18                         Plaintiffs,                    REQUEST AND STIPULATION TO
                                                                                                                TAKE DEPOSITIONS OUTSIDE OF
                                                      19   v.                                                   DISCOVERY PURSUANT TO RULE
                                                                                                                16(b)(4)
                                                      20   BANK OF AMERICA, N.A. and JOHN AND
                                                           JANE DOES 1-100,
                                                      21
                                                                                 Defendants.
                                                      22
                                                                  Plaintiffs Richard Zeitlin, Advanced Telephony Consultants, MRZ Management, LLC,
                                                      23
                                                           Donor Relations, LLC, TPFE, Inc., American Technology Services, Compliance Consultants,
                                                      24
                                                           Chrome Builders Construction, and Unified Data Services (“Plaintiffs”) and Defendant Bank of
                                                      25
                                                           America, N.A. (“BANA” and together with Plaintiffs the “Parties” and each a “Party”), through
                                                      26
                                                           their counsel of record, hereby respectfully request the Court enter an order, pursuant to Local
                                                      27
                                                           Rules IA 6-1 and 26-3, extending the deadlines for dispositive motions and the pretrial order set
                                                      28
                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 2 of 7



                                                       1   forth in the Court’s Order entered on May 23, 2019 (ECF No. 35), as amended by so-ordered

                                                       2   stipulations of the Parties on September 3, 2019, December 2, 2019, March 3, 2020, June 16,

                                                       3   2020, September 21, 2020, and November 20, 2020. (ECF Nos. 40, 45, 47, 60, 83, and 87)

                                                       4   (collectively the “Scheduling Order”). The Parties also request that this Court grant the Parties

                                                       5   leave to take three depositions outside of the discovery period. The purpose of this stipulation is

                                                       6   to designate three depositions to be taken outside the discovery period and extend the deadline for
                                                       7   dispositive motions and the related pretrial order deadline by 60 days from the last scheduled
                                                       8   deposition date of March 24, 2021. This is the fifth request by the Parties to extend the dispositive
                                                       9   motion/pretrial order deadlines and second request to take depositions after the close of
                                                      10   discovery. The Parties do not propose extending any other deadlines. 1
                                                      11            The deadline for dispositive motions that the Parties are seeking to extend has not expired.
                                                      12   That deadline, which is the next deadline in the Scheduling Order, is March 22, 2021.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13       I.      Discovery Completed
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                         702-784--5200




                                                      14            The Parties have completed the following discovery:
                               L.L.P.




                                                      15               1. All Parties have completed initial disclosures.
                                                      16               2. Plaintiffs have propounded requests for production of documents, requests for
                                                      17                   admission, and interrogatories on BANA.
                                                      18               3. BANA initially responded to Plaintiffs’ written discovery with timely responses
                                                      19                   and objections and made two productions of documents.
                                                      20               4. BANA propounded requests for production of documents, requests for admission,
                                                      21                   and interrogatories on the Plaintiffs.
                                                      22               5. The Plaintiffs provided initial responses and objections to BANA’s written
                                                      23                   discovery.
                                                      24               6. The Parties negotiated—and the Court entered—a stipulated protective order
                                                      25                   governing the production of additional, confidential and sensitive documents.
                                                      26

                                                      27   1
                                                             Although this is the second request to take depositions outside the discovery period and fifth
                                                           request to extend the dispositive motion/pretrial order deadlines, this Court has extended
                                                      28   discovery six times. ECF No. 87.
                                                                                                            -2-
                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 3 of 7



                                                       1                7. Following entry of the stipulated protective order, all Parties supplemented their

                                                       2                    documentary productions with additional documents.

                                                       3                8. Plaintiffs filed their Motion to Compel Discovery and For Attorney’s Fees (ECF

                                                       4                    No. 48) on May 26, 2020 and their Motion to Unseal Court Documents (ECF No.

                                                       5                    52) on June 4, 2020 (the “Discovery Motions”). The Court denied both Discovery

                                                       6                    Motions in full by Order dated August 10, 2020 (ECF No. 77), and Plaintiffs filed

                                                       7                    an Objection to that Order on August 24, 2020 (ECF No. 78). BANA filed its

                                                       8                    response to the Objection on September 22, 2020, and the Objection is pending

                                                       9                    disposition with the Court.

                                                      10                9. On October 14, 2020, Plaintiff served BANA with their second set of requests for

                                                      11                    production.

                                                      12                10. On November 5, 2020, Plaintiffs served the report of their damages expert.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                11. On November 13, 2020, BANA responded to Plaintiffs second set of requests for
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                         702-784--5200




                                                      14                    production.
                               L.L.P.




                                                      15                12. On December 8, 2020, BANA deposed Plaintiff Richard Zeitlin.

                                                      16                13. On December 14, 2020, BANA deposed non-party witness Steve Riley.

                                                      17                14. On December 15, 2020, BANA deposed non-party witness Nick Marlow.

                                                      18                15. On December 22, 2020, BANA deposed non-party witness Julie Johnson.

                                                      19                16. On December 29, 2020, BANA served the report of its rebuttal expert.

                                                      20                17. On January 20, 2021, Plaintiffs deposed non-party witness Andrew Frey.

                                                      21                18. On January 21, 2021, Plaintiffs deposed non-party witness Darrick Martinez.

                                                      22                19. On January 26, 2021, Plaintiffs deposed BANA employee Benn Service.

                                                      23                20. On January 27, 2021, Plaintiffs deposed BANA employee Regina Forest.

                                                      24                21. On February 9, 2021, Plaintiffs deposed BANA employee Denise Watkins.

                                                      25       II.      Discovery to be Completed

                                                      26             The Parties anticipate that the following discovery will need to be completed prior to any

                                                      27   dispositive briefing or trial:

                                                      28

                                                                                                            -3-
                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 4 of 7



                                                       1                1. Depositions of Parties and their experts. The depositions of the Parties’ experts are

                                                       2                   set for March 10 and 11, 2021. Under Rule 16(b)(4), the Parties obtained an order

                                                       3                   from this Court permitting these depositions outside the close of discovery. ECF

                                                       4                   No. 94. The deposition of BANA’s 30(b)(6) witness and fact witness, BANA

                                                       5                   employee Jean Miller, is scheduled for March 24, 2021. As part of this stipulation,

                                                       6                   the Parties are seeking a similar order to conduct BANA’s 30(b)(6) witness and

                                                       7                   fact witness, BANA employee Jean Miller, deposition outside the close of

                                                       8                   discovery.

                                                       9                2. Depositions of non-party witnesses.          The Parties anticipate conducting the

                                                      10                   depositions of non-party witnesses, including Ramona Brown and William

                                                      11                   Pollock, on March 15, 2021 and March 17, 2021, respectively.            Under Rule

                                                      12                   16(b)(4), the Parties obtained an order from this Court permitting the Ramona
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                   Brown deposition outside the close of discovery. ECF No. 94. As part of this
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                         702-784--5200




                                                      14                   stipulation, the Parties are seeking a similar order to conduct the William Pollock
                               L.L.P.




                                                      15                   deposition outside the close of discovery.

                                                      16      III.      There is Good Cause under Rule 16(b)(4) to Take Depositions Outside the Close
                                                                        of Discovery.
                                                      17
                                                                     Under Rule 16(b)(4) of the Federal Rules of Civil Procedure, “a schedule may be
                                                      18
                                                           modified only for good cause and with the judge’s consent.” As previously requested and
                                                      19
                                                           approved by the Court, the Parties intended to take the depositions of five witnesses outside of the
                                                      20
                                                           discovery period, but no later than March 15, 2021. ECF No. 94. Three out of the six remaining
                                                      21
                                                           depositions have been scheduled before March 15, 2021. However, the deposition of William
                                                      22
                                                           Pollock, which was scheduled for February 18, 2021, must be rescheduled until after March 15,
                                                      23
                                                           2021. Also, the depositions of BANA’s 30(b)(6) witness and fact witness, BANA employee Jean
                                                      24
                                                           Miller, which were scheduled for March 2, 2021, must be rescheduled until after March 15, 2021.
                                                      25
                                                           Opposing counsel lost power for nearly one week during the weather events in Texas starting on
                                                      26
                                                           February 15, 2021 and these depositions had to be postponed. In addition, Mr. Pollock will be
                                                      27
                                                           undergoing shoulder surgery on March 2, 2021 and is unavailable until March 17, 2021.            For
                                                      28

                                                                                                            -4-
                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 5 of 7



                                                       1   these reasons, there is good cause under Rule 16(b)(4) for the Parties to be permitted to take these

                                                       2   depositions after the close of discovery.

                                                       3         IV.      Good Cause Also Exists for Extending the Dispositive Motion and Pretrial Order
                                                                          Deadlines.
                                                       4
                                                                       The proposed extension is necessary to give the Parties sufficient time to complete
                                                       5
                                                           discovery before filing dispositive motions. Discovery was delayed when subpoenaed third
                                                       6
                                                           parties indicated that they were not available prior to the close of discovery and Plaintiffs’ counsel
                                                       7
                                                           fell ill. Discovery was further delayed when Plaintiffs’ counsel’s offices and homes, located in
                                                       8
                                                           Austin, Texas, lost power and water for nearly one week.
                                                       9
                                                                       The Parties agree that the foregoing constitutes good cause for the extension requested
                                                      10
                                                           herein. This is the Parties’ fifth request to extend the deadline for dispositive motions and the
                                                      11
                                                           pretrial order. This request is not made for any deleterious purpose or to cause delay and is made
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           timely and in good faith.
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                 V.       Proposed Schedule
                         LAW OFFICES

                         702-784--5200




                                                      14
                               L.L.P.




                                                      15          Event                            Existing Deadline            Proposed Deadline
                                                                                                                                Closed
                                                      16   Close of Discovery                      February 15, 2021
                                                                                                                             May 24, 2021
                                                      17   Dispositive Motions                     March 22, 2021
                                                      18                                           April 19, 2021 or 30 days June 23, 2021 or 30 days
                                                           Pretrial Order                          after a decision on any after a decision on any
                                                      19                                           dispositive motion.       dispositive motion.

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                                                                            -5-
                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 6 of 7



                                                       1          The Parties respectfully request that the Court enter this Stipulation as an order and extend

                                                       2   the deadlines in the Scheduling Order as set forth herein. The Parties also stipulate and agree to

                                                       3   take the deposition of William Pollock on March 17, 2021 at 9:00 a.m. Pacific Time and the

                                                       4   depositions of BANA’s 30(b)(6) witness and fact witness, BANA employee Jean Miller, on

                                                       5   March 24, 2021, time to be determined.

                                                       6   IT IS SO STIPULATED.
                                                       7
                                                           Dated: March 1, 2021                             Dated: March 1, 2021
                                                       8
                                                           THE BERNHOFT LAW FIRM, S.C.                      SNELL & WILMER L.L.P.
                                                       9
                                                             /s/ Robert G. Bernhoft                          /s/ Holly E. Cheong
                                                      10
                                                           Robert G. Bernhoft, Esq.                         Amy F. Sorenson, Esq.
                                                      11   Admitted Pro Hac Vice                            Nevada Bar No. 12495
                                                           Wisconsin Bar No. 1032777                        Blakeley E. Griffith, Esq.
                                                      12   Thomas E. Kimble, Esq.                           Nevada Bar No. 12386
             3883 Howard Hughes Parkway, Suite 1100




                                                           Admitted Pro Hac Vice                            Holly E. Cheong, Esq.
Snell & Wilmer




                                                      13   Illinois Bar No. 6257935                         Nevada Bar No. 11936
                    Las Vegas, Nev ada 89169




                                                           Daniel James Treuden, Esq.                       3883 Howard Hughes Parkway, Suite 1100
                         LAW OFFICES

                         702-784--5200




                                                      14                                                    Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                               L.L.P.




                                                      15   1402 E. Cesar Chavez Street
                                                           Austin, Texas 78702                              Attorneys for Defendant Bank of America,
                                                      16                                                    N.A.
                                                           Joel F. Hansen, Esq.
                                                      17   Nevada Bar No. 1876
                                                      18   Hansen & Hansen, LLC
                                                           9030 W. Cheyenne Avenue, #210
                                                      19   Las Vegas, Nevada 89129

                                                      20   Attorneys for Plaintiffs
                                                      21

                                                      22
                                                                                                                IT IS SO ORDERED.
                                                      23
                                                                                                                ____________________________________
                                                      24
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                      25
                                                                                                                          March 2, 2021
                                                                                                                DATED: ____________________________
                                                      26

                                                      27

                                                      28

                                                                                                          -6-
                                                           Case 2:18-cv-01919-RFB-DJA Document 98
                                                                                               97 Filed 03/02/21
                                                                                                        03/01/21 Page 7 of 7



                                                       1                                   CERTIFICATE OF SERVICE

                                                       2            I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER EXTENDING DISPOSITIVE MOTION AND PRETRIAL ORDER
                                                       4   DEADLINES          (FIFTH   REQUEST) AND           PARTIES’   SECOND      REQUEST       AND
                                                       5   STIPULATION TO TAKE DEPOSITIONS OUTSIDE OF DISCOVERY PURSUANT TO
                                                       6   RULE 16(b)(4) with the Clerk of the Court for the U. S. District Court, District of Nevada by
                                                       7   using the Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will
                                                       8   be served by the CM/ECF system.
                                                       9            DATED: March 1, 2021
                                                      10
                                                                                                       /s/Gaylene Kim-Mistrille
                                                      11                                              An Employee of Snell & Wilmer L.L.P.
                                                           4816-5505-5581.2
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                         702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -7-
